 

 

Case 20-10343-LSS Doc5269 Filed 06/08/21 Page1of2

FILED

, 2001 JuH BAM 10: 09

The Lovrarenk le Sustice Cau & GT I VRS v7:
US BANKRUPTCY COUR.
MISTRICT OF DELAWARE

Muy owe) 19 claim race CA

wife Fs letter, Your Hp 2, La_eaeptiss Lhe impact of
this Aeon donah experience ~ | OS A sa

sev, Das Se “as.
iz femenm ber AS qa i «- bylel a Lewtcs ¢ anfuuseel omsl al ad,
AV seef ta fe ff Wey xu lt ger] es qudcadeliavit aol dhe

ff or 5 fi a F y
Gre f LAS not_+4 1? oo fev (ON 65 Qe ft WAS Nnvedenet

   

nny, ) Se Won ww

| I
| Me,

4 Ihecf a ceils! be lee teed AD wal] her place fz / ever”
es thus A AAV Es CecodS2- a Le a abuse aul

( - L
L my, A oat; 1a Véagh ve
__—_ Cict¥®e NAUK ACh

| voll being CO ack yowR|eo gk,
ee ff ——
| LAIARS « A—  C Alef nekr 2 bul. pepe corel “t . okt
| Suicide af OW gay IM Age.
self ot

a
kecame ve hell. HAs, obepite Mid OVE ( be case ZL

ba
(old i j :
felt VP OnE wdoulel oat mé.» unl ter 0 f{ALEYG
al.ff fy re os
LT] ot Hy Ae aa AI pe >_< [ A XV \\ echo Ney

keds SS No SS Sea As duige’ oO an\h.

Pes vv CAN Agcy om, AX a Ov 1 Ouleet ite 4 Me aay Cf Ww] be —_ ot

—
cided buena Back Laapuls. wih Also vie AF bene, eee |

eo mlosot Megas. ~) Sof Na:
{| fi l,
Es pad ho OPES the

Tih
Lhaal ilo Sar itcuchisng iWa le bless Onc 14
RDS Ac ws \ ates Gersioni380 Nx = Soe Aner te nc ov.

 
 

 

bane — Lena | Met;

“types

Case 20-10343-LSS Doc5269 Filed 06/08/21 Page 2 of 2

 

ee oSTEatee te ares Pree ms

3ST Ese ett

 

 
 

Ss \
MUS Lau Ty s . Waerste iv

A aril TA Prey Cuse,
aot i :
B24 Market Sree . UM Hose,

\wrinadon, DE = [oppo]

Bs A

oe

—

Set ed By fhe

 
